Citation Nr: 1211535	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right knee strain, postoperative residuals, with anterior cruciate ligament disruption, with instability and residual scars, including entitlement to a separate compensable rating for arthritis with limitation of motion prior to April 25, 2008.

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee with recurrent popliteal baker's synovial cyst.

3.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to the service connected right and left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant, girlfriend


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions which were issued by the Regional Office (RO) in San Diego, California.  During the course of the appeal, the 20 percent rating for the right knee disorder was held to encompass the instability present and a separate 10 percent rating was assigned for arthritis with some limitation of motion.  There has been no disagreement with the rating assigned, and that issue is not before the Board, but review of the record establishes and earlier effective date for the grant of the separate 10 percent rating.  As this is to the appellant's advantage, the issues has been recharacterized as set forth on the title page.  

At his hearing, the Veteran indicated that he wanted to reopen his claim for service connection for residuals of a broken right leg, including as secondary to the Veteran's right knee disabilities.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's right knee disability was not shown to be productive of severe recurrent subluxation and lateral instability.

2.  Arthritis with painful or limited motion was first shown on January 11, 2008.

3.  The Veteran was not shown to have left knee extension that was limited to 10 degrees or more, or flexion that was limited to 45 degrees or less.

4.  No instability of the left knee was shown.

5.  The scars on the Veteran's right knee were non-tender, superficial, and non-adherent.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right knee strain, postoperative residuals, with anterior cruciate ligament disruption, with instability and residual scars, were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2011).

2.  The criteria for a separate, compensable rating for degenerative arthritis of the right knee with limitation of motion, s/p multiple surgical procedures were first met on January 11, 2008. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

3.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the left knee with recurrent popliteal baker's synovial cyst were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a VCAA letter in October 2002 with reference to his claim for a higher rating for his right knee (the initial claim was for higher ratings for both knees, but the Veteran appealed only the rating for the right knee).  That letter explained VA's duty to assist the Veteran with obtaining evidence in support of his claims.  The Veteran was sent another VCAA letter in January 2008 with reference to his claim for higher ratings for both of his knees.  That letter provided additional details about VA's duty to assist the Veteran with gathering evidence in support of his claims.  It also explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities and informed the Veteran that in order to receive higher ratings for his service connected disabilities he needed to show that they got worse.  This was prior to the appealed from March 2008 decision which denied an increase for the Veteran's left knee and continued the denial of an increase for the Veteran's right knee.  In June 2009, with respect to his claim for service connection for depression (claimed as secondary to his knee problems), the Veteran was sent a letter that explained VA's duties to assist him with obtaining evidence in support of his claims.  The June 2009 letter also explained the principles applicable to establishing secondary service connection and provided information about the manner whereby VA assigns ratings and effective dates for service connected disabilities.  

In addition to its duties to provide the aforementioned notices to claimants, VA also must make reasonable efforts to assist them with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, a transcript of the Veteran's testimony at the April 2009 hearing before a DRO, and reports of VA examinations of the Veteran's knees.  

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case.

 Increased Rating

The Veteran contends that his right and left knee disabilities are worse than are indicated by the ratings which are currently assigned for those disabilities.  Throughout the appeal period, the Veteran had a 20 percent rating for his right knee disability; effective April 25, 2008 he was granted a separate 10 percent rating for arthritis of the right knee.  The Veteran's left knee disability is rated 10 percent disabling. 

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disabilities of the knees are rated pursuant to diagnostic codes 5256-5262. Diagnostic code 5256 involves ankylosis of the knee.  A rating of 30 percent applies when there is ankylosis that is at a favorable ankle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating applies when there is ankylosis of the knee in flexion between 10 and 20 degrees.  A 50 percent rating applies when there is ankylosis of the knee in flexion between 20 and 45 degrees.   A 60 percent rating applies when there is extremely unfavorable ankylosis, in flexion at an angle of 45 degrees of more.

Diagnostic code 5257 refers to other impairments of the knee.  An evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, and evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe.  

Diagnostic code 5258 applies to dislocated semi lunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 20 percent rating applies for this disability.  Diagnostic code 5259 applies to removal of symptomatic semi lunar cartilage.  A 10 percent rating applies for this disability.

Diagnostic Code 5260 pertains to limited flexion of the knee.  A 10 percent rating is applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.  

Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater.  

Diagnostic Code 5262 applies to impairment of the tibia and fibula.  A 10 percent rating is applied when there is malunion with a slight knee or ankle disability.  A 20 percent rating is applies when there is malunion with a moderate knee or ankle disability.  A 30 percent rating applies where there is malunion with marked knee or ankle disability.  A 40 percent rating applies when there is nonunion of the tibia and fibula with loose motion requiring a brace.

Diagnostic Code 5263 applies to genu recurvatum; a 10 percent rating applies for this disability.

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998). Also, separate rating may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).
 
Further, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran's claim for a higher rating for his right knee disorder was dated in July 2002.  A VA medical record from August 2002 showed that the Veteran's right knee had joint line tenderness, the lateral patella was tender to palpation, it was stable, and it had decreased range of motion of 0 to 90 degrees with pain.  This was shortly after the Veteran had surgery for a fracture of the right leg.  The Veteran claims that he broke his leg when his knee gave way and he fell.  Shortly thereafter the Veteran became incarcerated and there are no medical records from the Veteran's time in prison.  He got out of prison in summer 2007.  Thereafter, he continued his claim for a higher rating for his right knee and began a new claim for a higher rating for his left knee. 

A January 2008 x-ray of the left knee showed mild medial compartment osteoarthritis.  A January 2008 x-ray of the right knee showed moderate tricompartmental osteoarthrosis.  At the time, the Veteran was complaining of bilateral knee pain. 

The Veteran was afforded a VA examination of his knee on January 11, 2008.  The Veteran reported a history of 5 surgeries on the right knee.  Examination of the knees showed that the Veteran could stand erect.  There was no gross deformity of the right knee, but there was a suggestion of possible slight early valgus alignment.  In addition, on palpation there was an indication of definite enlargement of the femoral condoyles consistent with arthritic changes of the knee.  There was a 3 cm surgical scar running longitudinally on the mid portion of the patellar tendon and an 8 cm surgical scar on the anteromedial aspect of the knee and proximal tibia.  There was a 6 cm scar on the anteromedial aspect of the knee apparently related to the original arthrotomy surgery.  The Veteran was able to squat approximately 60 percent and there was significant 2+ crepitation in the right knee and none in the left knee.  In the sitting position, with active flexion and extension, there was again significant 2+ crepitation noted in the right knee, and none in the left knee.  The irregular development of the femoral condoyles could be palpated.  The patellas were stable.  The right knee lacked less than 5 degrees of full extension.  The left knee fully extended to 0 degrees.  The right knee flexed to 120 degrees and the left knee to 150 degrees.  With manipulation of the knees there was rather definite articular creipitation noted in the right knee.  Further manipulation of the knees failed to identify any evidence of ligamentous laxity or instability (cruciates or collaterals).  Objectively, repetitive motion was uncomfortable to the Veteran but not associated with additional functional impairment.  

The examiner reviewed the January 2008 x-rays, which, in addition to arthritis, showed the presence of a rod in the Veteran's leg which was inserted after he broke his leg in 2002.  

The diagnosis with regard to the right knee was mild to moderate degenerative arthritis of the right knee status post (s/p) multiple surgical procedures, including medial and lateral meniscectomies, joint debridement, and intermedullary rod fixation of a fracture of the right tibia.  The Veteran appeared to have a definite disability related to the condition of his right knee.  There was functional impairment in association with activities involving attempted running, limited walking, and discomfort when standing in excess of 30 minutes.  His impairment is on the basis of pain, with very definite structural (articular degenerative arthritic) changes.  There was no indication of instability or incoordination.  Weakness, fatigability, and lack of endurance seemed to be minor secondary factors to his impairment.

With regard to the left knee, the Veteran reported no acute injury to the left knee other than routine stresses as well as additional stress applied to the left knee due to the condition of the right knee and leg.  There was a recent suggestion of a popliteal Baker's cyst which was a recurrent problem but was not causing any discomfort at the present time. The Veteran did not use any type of brace or supporting device for the left knee and does not have any particular difficulties with occupational activities or activities of daily living due to the left knee.  The discomfort that he experiences in his left knee flares up sporadically, as does the recurrent popliteal cyst.  Subjectively, repetitive activities were uncomfortable, but are somewhat limited by the disabilities associated with the right lower extremity and do not seem to be associated with significant increased symptomatology or additional functional impairment.  There was no indication of articular crepitation and the Veteran had full extension with flexion to 150 degrees, without evidence of ligamentous instability.  There was no indication of a palpable mass in the popliteal fossa of the left knee.  Objectively, repetitive motions of the left knee were not associated with increased symptomatology or indication of additional functional impairment.  X-rays showed very mild degenerative arthritic changes.

The diagnosis was mild, degenerative arthritis of the left knee with (by history) recurrent popliteal Baker's cyst.  At the present time, there was no indication of a major disability, with only slight functional impairment in relation to activities involving stairs and prolonged sitting, standing, or walking.  Such impairment was on the basis of pain, with mild structural (degenerative arthritic) changes.  There was no indication of instability or incoordination.  Weakness, fatigability, and lack of endurance did not appear to be issues.  

VA treatment records reflect continued complaints of right knee pain with occasional giving way.  A note dated in February 2008 indicated that the Veteran denied instability, buckling, or locking of the knee.  There was grinding, popping, and swelling.  The Veteran occasionally used a metal hinged knee brace.  The Veteran had a brisk gait with mild antaliga favoring the right.  There was no warmth, erethyma, or effusion.  There was no significant quadriceps atrophy.  Range of motion was 0 to 120 degrees.  Incisions were well healed.  There was some laxity with valgus stress.  There was negative Lachman, posterior drawer, and anterior drawer.  There was crepitus.  There were 2+ pedal pulses and sensation was intact to light touch.   

An April 25, 2008 note showed right knee painful motion with arthritis.

An MRI of the right knee was conducted, which showed chronic tearing of the anterior cruciate ligament (ACL).  There was thickening of the patellar tendon.  The medial meniscus was absent consistent with the prior history of a total meniscectomy.  There was deep fissuring of the lateral patellar cartilage with underlying patellar bone marrow reactive changes.  There was high grade cartilage loss within the lateral femoral-tibial compartment, and to a lesser degree the medial tibiofemoral joint.  An intra-articular body was identified within the joint.  There was postoperative fibrosis within the Hoffa's fat pad but no joint effusion was seen.

Thereafter, the Veteran received a series of steroid injections in his right knee.  He continued to report pain in his right knee.

The Veteran was reexamined with respect to his knees in April 2009.  At that time the Veteran reported pain in both of his knees, with the right knee at a 9 out of 10 level and the left knee at a 7 out of 10 level.  The Veteran reported that he experienced weakness, stiffness, swelling, heat, and occasional redness of both knees.  He also complained of locking and lack of endurance.  Treatment was with the use of injections, medications, and physical therapy.  He had 5 surgeries on the right knee and none on the left.  The Veteran reported flare ups of knee pain twice a week with respect to the right knee and once a month for the left knee.  Flare ups are precipitated by prolonged walking of more than half a mile.  With each flare up, he would rest and take medications to alleviate his pain.  He reported that he used a knee brace.  He did not use a cane, crutches, or corrective shoes.  The effects of the Veteran's functioning due to his knee disabilities were that it would interfere with activities requiring the Veteran to walk more than one half mile.  

Physical examination of the knees showed a symmetric alignment.  There were three well healed scars on the right knee which were nondisfiguring and did not adhere to the lower soft tissues and did not add to any limitation of function.  There was no tenderness to palpation.  One scar measured 1 1/2 inches along the medial knee which was linear; another scar which was approximately 1 1/2 inch in length, and a third scar along the proximal tibia which was 3 1/2 inches in length.

Examination of the Veteran's gait showed a symmetric slow gait.  The Veteran could heel and toe walk slowly.  Range of motion of the knees was flexion to 90 degrees on the right with pain at 90 degrees, flexion to 105 degrees on the left with pain at 105 degrees.  Extension was full bilaterally.  There was no evidence of medial or lateral instability by the varus and valgus stress.  He had mild anterior laxity on the drawer test and the Lachman test.  He had a stable PCL test.  McMurray tests were negative.  Repetitive motion caused some increased pain but no increased weakness, fatigability, or limitation of function.  Motor examination showed symmetric strength.  Sensory examination was normal except in the area of the scars.  The reflexes were symmetric at the knee and ankle.

X-rays dated in April 2009 were noted to show s/p open reduction fixation of the right tibial fracture without evidence of hardware complications, deformity of the proximal fibula related to remote trauma on the right, mild degenerative changes to the femoral tibial compartment, right greater than left, and well corticates post cystic density anterior to the left tibial tuberosity related to remote trauma.

The diagnoses were degenerative arthritis of the right knee, associated with MRI findings (March 2008) of chronic tearing of the anterior cruciate ligaments (ACLs) associated with mild anterior laxity; degenerative arthritis of the left knee; s/p ORIF right tibial fracture, healed, and right knee scarring.  

The Veteran testified at a hearing at the RO in April 2009.  At that time, the Veteran reported that he experienced severe pain in his left knee.  He gets easily fatigued.  At times he has to elevate his legs and rest to get some relief from the pain.  There is a synovial cyst and a Baker's cyst in the left knee that comes and goes.  He was given a knee brace for his right knee because his knee sometimes gives way.  He wears the brace daily.  He fell and broke his leg due to his right knee giving way.  He is upset due to having to go through so many surgeries on his right knee.  

In May 2009 the Veteran had surgery to removal intramedullary nail and screws time three.  These were associated with his right tibia fracture.  

The Veteran was again examined with respect to his knees in March 2011.  At that time, the Veteran reported his pain was worse than it was at his last examination.  The examiner noted that the Veteran had another surgery after the last exam, which was the removal of the nail and screws in May 2009.  The Veteran reported flare ups of pain in both knees to 10 out of 10 in severity twice per week with prolonged walking.  These episodes last for several hours and he takes medication and rests and avoids walking, elevates the knee and applies ice.  He has treated his right knee in the past with physical therapy and injections, his left knee was treated only with medication.  The Veteran reported instability of the right knee on occasion.  He has a brace for the right knee and occasionally used a cane.  Flare ups affect the Veteran's ability to carry out his activities of daily living.

Inspection of the right knee showed a moderate effusion with slight warmth of the right knee when compared to the left and several surgical scars.  The Veteran had several well healed scars that were nontender and superficial.  There was a 5 cm scar over the patella which was slightly darkened and a 7 cm scar over the patella which were both linear, not shiny, and no atrophy to the scar.  There was a third scar in the proximal medial tibia that was 8cm as well as a linear scar that was also nontender and superficial.  There was no effusion, erethyma, or gross deformity over the left knee.  The Veteran had range of motion of 0 to 125 degrees on the left, and 0 to 90 degrees on the right.  The Veteran had full extension of his knees.  Limitation of motion of the right knee was due to severe pain.  There was crepitus on the right. Repetitive motion did not cause increased pain, weakness, fatigability, or additional functional limitations. 

Testing of the medial and collateral lateral ligaments and posterior drawer were negative bilaterally.  Lachman's was negative on the left but positive on the right, which was 1-2+ with a good endpoint feel.  

A MRI of the right knee from May 2010 showed a new full thickness tear of the distal patellar tendon in a background of marked tendonosis.  No appreciable retraction of the torn fibers was seen.  This involves 40 percent of the width of the patellar tendon.  There was moderate to severe tricompartmental arthritis with postsurgical changes in both menisci and no evidence of meniscal re-tear.  There was a stable chronic anterior cruciate ligament tear and extensive chondral defects that were unchanged since the prior study.  

The examiner diagnosed bilateral knee osteoarthrosis with the right knee MRI findings set forth above. The Veteran's surgical scars were nontender, nondisfiguing, and do not cause loss of function.  There was mild instability of the right knee on examination and no instability of the left knee.  

The Veteran continued to be treated for his knee disabilities.  A note dated in August 2010 indicated that prior to starting a physical therapy program the Veteran had right knee flexion to 95 degrees and extension limited to about 5 degrees.  At the current time he had flexion to 105 degrees and extension to 0 degrees with pain.  Strength in the right knee was originally 4 out of 5 but was now 5 out of 5. 

In November 2010 the Veteran was seen for right knee pain, increased lateral swelling and some locking.  Range of motion of the right knee was 0 degrees of extension to 70 degrees of flexion with pain and crepitus.  There was lateral joint line tenderness.  No effusion was felt at the knee but there was some intrapatellar bursa swelling and sponginess.  Ligament exam was normal.

In March 2011 the Veteran's right knee was noted in a treatment records to have good stability. 

At the Veteran's hearing in November 2011 the Veteran testified that he had chronic pain in his right knee.  It limits a wide range of work and non-work activities.  There are a number of things he cannot due because of the pain.  He tries to avoid using stairs due to his knee pain as this makes it worse.  He could walk only about a block without aggravating his knee pain.  After walking a block he needs to rest.  He has trouble doing exercise because of his knee pain.  He uses a knee brace and a cane.  His girlfriend testified that if the Veteran walks a block when they come home she has to put ice packs on his knees.  His knees sometimes lock up.  He fell and broke his leg when his knee gave out.  

The evidence does not show that the Veteran met the criteria for a rating in excess of 20 percent for his right knee strain, postoperative residuals, with anterior cruciate ligament disruption, with instability and residual scars.  The RO assigned this rating pursuant to diagnostic code 5257, as moderate recurrent subluxation or instability of the right knee.  While the Veteran testified that he fell when his right knee gave way and broke his leg, and wears a knee brace, objective testing on multiple occasions showed at most mild instability of the Veteran's knee.  However, there was also pain and some laxity of the knee, which creates an overall picture of moderate impairment.  There was no showing of severe recurrent subluxation or lateral instability.  The Board has considered other diagnostic codes pertaining to knee disabilities, and the Veteran does not meet the criteria for a rating in excess of 20 percent under any alternative diagnostic code.  The Board has also considered whether the Veteran would be entitled to a separate rating pursuant to diagnostic code 5259, which provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  While the Veteran had a medial meniscectomy in service, his symptoms, consisting primarily of pain and laxity, are already compensated for by the 20 percent rating assigned pursuant to diagnostic code 5257.  To the extent there is limitation of motion that is rated under the separate rating for arthritis and limitation of motion.  Therefore, the assignment of separate rating would violate the rule again pyramiding that is set forth in 38 C.F.R. § 4.14.

As noted, there is a separate 10 percent rating that has been assigned for evidence of arthritis and limitation of motion to a noncompensable degree.  Review of the record reveals that this was made effective as of April 2008.  The review of the record by the Board reveals that these findings were also made on examination on January 11, 2008.  As such, the 10 percent rating could more appropriately be assigned as of that date.  See Hart, supra.  According the appeal is allowed to this extent.

The Board has also considered whether the Veteran met the criteria for a separate compensable rating for the scars on his right knee and has concluded that he does not.  Pursuant to the rating criteria for scars that was in effect at the time that the Veteran filed his increased rating claim for his right knee, a compensable rating for scars (other than on the head, face, or neck) required a deep scar or a scar that caused limited motion that exceeded 6 square inches, superficial scars that covered an area of at least 144 square inches, a superficial unstable scar, or a scar that is painful on examination.  38 C.F.R. § 4.118, diagnostic codes 7801-7804 (2002).  None of these criteria were shown with regard to the Veteran's scars, which were noted to be superficial and non-tender and there was no evidence that they affected the Veteran's motion in any way.  The scars were limited to the knee area and did not exceed 144 square inches in size.  Under current diagnostic criteria for scars, a compensable rating requires a deep, nonlinear scar that was at least 6 square inches in size, a superficial nonlinear scar of at least 144 square inches, or a scar that is unstable or painful.  38 C.F.R. § 4.118, diagnostic code7801-7804.  The Veteran's scars were superficial and not painful in this case and they were less than 144 square inches in size, as they were only on the right knee.  

The Veteran also does not meet the criteria for a higher rating for his left knee disability.  The Veteran did not display a compensable limitation of extension or flexion of the left knee and is therefore limited to the 10 percent rating that is assigned for arthritis with painful or noncompensably limited motion.  There was no showing of instability or other factors that would justify either a separate rating, or a higher rating, for the Veteran's left knee disability.  

The Board considered whether the Veteran's knee disabilities were adequately accounted for by the criteria that were set forth in the rating schedule.  The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms of pain, laxity, and limited motion with at times slight instability of the right knee are encompassed by the currently assigned ratings for the Veteran's knees. 

ORDER

A rating in excess of 20 percent for right knee strain, postoperative residuals, with anterior cruciate ligament disruption, and residual scars, is denied.

An earlier effective date of January 11, 2008 for a separate 10 percent rating for degenerative arthritis of the right knee, s/p multiple surgical procedures of the right knee is granted.  The appeal is allowed to this extent subject to the law and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for degenerative arthritis of the left knee with recurrent popliteal baker's synovial cyst is denied.


REMAND

The Veteran contends that he has a psychiatric disorder that is related either to his service or to his service connected knee disabilities.  Available VA treatment records do not show that the Veteran has been diagnosed with a psychiatric disorder; they show a long history of treatment for narcotics abuse and that the Veteran recently sought help for childhood traumas.  However, the Veteran contends that he was diagnosed with depression in the late 1990's at a VA facility in Chicago, Illinois.  Those records are not in the claims file.  He also contends that he currently received treatment at an "anonymous organization" which he did not identify and no private mental health treatment records are in the claims file.  The Veteran contended that he had psychiatric problems since service due to a collision between the U.S.S. Midway and an oil tanker which resulted in several casualties.  In light of this, the Veteran's treatment records should be obtained and an attempt should be made to try to verify the incident involving the U.S.S. Midway if the Veteran provides sufficient information to do so.  The Veteran should also be afforded a VA examination in order to determine whether he currently has a psychiatric disorder and, if so, whether it is related to his service or to his service connected knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Records from the VA in Chicago pertaining to the Veteran should be obtained, if they exist.  His assistance in identifying the location and approximate dates of any treatment should be requested as needed.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  If no records exist, this should also be documented in the claims file.

2.  The Veteran should be contacted and requested to provide the name and contact information for the "anonymous organization" through which he receives treatment and to sign a release enabling VA to obtain these records.  If the Veteran provides a completed release, VA should attempt to obtain the records.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.

3.  The Veteran should be asked to provide more specific information about the claimed collision between an oil tanker and the U.S.S. Midway that is sufficient to enable the JSSRC to attempt to verify this occurrence.  If the Veteran provides sufficiently specific information, then attempts should be made to verify this occurrence.  If the Veteran fails to provide sufficiently specific information, then this should be noted in the claims file.

4.  The Veteran should be afforded a VA psychiatric examiner.  The examiner should indicate whether the Veteran has any psychiatric disorder.  If PTSD is diagnosed, the examiner should identify the specific stressor that caused the Veteran's PTSD.  If the Veteran's PTSD preceded his service, the examiner should indicate whether it was made permanently worse by service; this should be expressed in terms of whether it clearly and unmistakably (obviously and manifestly) was not permanently aggravated beyond its normal progression in service.  If a disorder other than PTSD is diagnosed, the examiner should indicate whether such disorder is at least as likely as not (at least 50 percent likely) due to the Veteran's service or to his service connected knee disabilities.  If the examiner determines that the Veteran's psychiatric disorder preceded his service, the examiner should indicate whether it was made permanently worse by service; this should be expressed in terms of whether it clearly and unmistakably (obviously and manifestly) was not permanently aggravated beyond its normal progression in service.

5.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


